U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-KSB xANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2005 ¨TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 000-26213 ROOMLINX, INC. (Name of Small Business Issuer in its charter) Nevada 83-0401552 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 2150 W. 6th Avenue, Unit H, Broomfield, CO 80020 (Address of principal executive offices) (303) 544-1111 (Issuer's telephone number) Securities registered under Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: (i) Common Stock, $.001 Par Value; and (ii) Class A Preferred Stock, $.20 Par Value. Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes: ¨No: x Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B contained in this form, and no disclosure will be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of the Form 10-KSB or any amendment to this Form 10-KSB x State issuer's revenues for its most recent fiscal year: $2,323,090 State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked price of such common equity, as of a specified date within the past 60 days. (See definition of affiliate in Rule 12b-2 of the Exchange Act.) The aggregate market value of the voting stock held by non-affiliates of the registrant is approximately $2,165,521as of January 2 , 2008. As of January 2, 2008, approximately 147,368,381 shares of the registrant's common stock and 720,000 shares of the registrant's preferred stock are issued and outstanding. TRANSITIONAL SMALL BUSINESS DISCLOSURE FORMAT (CHECK ONE): Yes
